      Case 2:16-md-02724-CMR Document 1207-1 Filed 01/28/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL No: 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724

                                                      Individual Case No. 18-CV-284
THIS DOCUMENT RELATES TO:
                                                      HON. CYNTHIA M. RUFE
The Kroger Co., et al. v. Actavis Holdco
U.S., Inc., et al.


                    KROGER PLAINTIFFS’ MEMORANDUM IN
                SUPPORT OF THEIR MOTION FOR LEAVE TO AMEND

       The Kroger DAPs’ proposed Second Amended Complaint (“SAC”) seeks to amend our

operative pleading in order to assert claims related to drugs that are already the subject of other

Complaints pending in this MDL. See Exhibit 1 (list of new Defendants and new drugs). 1 Indeed,

Defendants have already taken the position that every drug identified in this SAC is at issue in the

Kroger DAPs’ case. Additionally, prior to filing this SAC, at the Defendants’ request, the Kroger

DAPs agreed to run search terms on our custodial productions related to all of the drugs in the

State AGs’ Teva-centric complaint. In other words, the Kroger DAPs have already agreed to

produce documents related to the new drugs in this SAC. Accordingly, this SAC merely seeks to

conform our Complaint with the agreed-upon scope of discovery in this MDL and also with the

Complaints already those already filed by other Plaintiffs in this MDL. For this reason, the Court

should permit the Kroger DAPs to file their SAC.

       Rule 15(a) allows for the liberal amendment of pleadings and provides that “the Court

should freely give leave when justice so requires.” At this early juncture in the MDL – before

depositions have begun and almost five months before the deadline for the parties to complete



       1
               The SAC also adds Smith Drug Company as a Plaintiff in the Kroger DAPs’ case.
      Case 2:16-md-02724-CMR Document 1207-1 Filed 01/28/20 Page 2 of 8



their production of documents under Rule 30 – the Kroger DAPs submit that principles of justice

strongly favor the allowance of the proposed amendment. That is particularly true given that the

Kroger DAPs would be entirely within their rights to assert claims against all Defendants (both

old and new) based on the new drugs added in the proposed amendment, just like other plaintiffs

have done recently. 2 There is simply no reason that “justice” precludes the Kroger DAPs from

taking the more administratively manageable route of asserting all claims against all Defendants

within a single Complaint.

       Moreover, at this early juncture in the MDL, Defendants cannot meet their burden to

demonstrate that they will be unduly prejudiced with this amendment. See Heraeus Med. GmbH

v. Esschem, Inc., 321 F.R.D. 215, 217 (E.D. Pa. 2017) (recognizing that “the burden is generally

on the non-moving party to demonstrate why leave to amend should not be granted.”). Indeed,

Defendants have already served discovery requests in the Kroger DAPs’ case that define “Drugs

at Issue” to include every single drug that the Kroger DAPs seek to add to this Complaint. See

Exhibit 2 (Defendants’ Rule 45 Subpoena and Appendix B, served on January 9, 2020). Given that

Defendants have taken the position that every drug that the Kroger DAPs seek to add to our

Complaint is already “at issue” in the Kroger DAPs’ case, they cannot meet their burden to

demonstrate that they will be prejudiced by the Kroger amendment.

       Finally, the Kroger DAPs recognize that several of the individual Defendants’ motions to

dismiss the overarching conspiracy claims remain pending. However, because the SAC still



       2
               See, e.g., United Healthcare Services, Inc. v. Teva Pharmaceuticals USA, Inc., et
al., No. 19-cv-5042-CMR (new Complaint by United adding new Defendants and new drugs);
Humana Inc. v. Actavis Elizabeth, LLC, et al., No. 19-cv-4862 (new Complaint by Humana filed
in October 2019 adding new drugs and new Defendants); 1199 SEIU National Benefit Fund, et al.
v. Actavis Holdco U.S. Inc., et al., No. 19-cv-6011-CMR (new Complaint by EPPs filed in
December 2019 adding new drugs and new Defendants); Reliable Pharmacy et al. v. Actavis
Holdco US, Inc., et al., No. 19-cv-6044-CMR (new Complaint by IRPs filed in December 2019
adding new drugs and new Defendants).
                                               2
           Case 2:16-md-02724-CMR Document 1207-1 Filed 01/28/20 Page 3 of 8



asserts all allegations relevant to the briefing on these motions, no Defendant can argue that they

would be prejudiced if the Court were to rule on those motions as if they were filed against the

Kroger DAPs’ SAC.

                                          CONCLUSION

           Rule 15(a)(2) contemplates that leave to amend should be granted freely when justice so

requires. The proposed Second Amended Complaint does not prejudice any Defendant in this

MDL and does not alter the scope of this MDL, given that the amended pleading will assert claims

that pertain to drugs already at issue in this case. Thus, the proposed Second Amended Complaint

conforms the Kroger DAPs Complaint to claims already asserted by other Plaintiffs. Leave to

amend under Rule 15(a)(2) is therefore appropriate.

Dated: January 28, 2020                               Respectfully submitted,



                                                      By:
                                                             W
                                                            Richard Alan Arnold, Esquire
                                                            William J. Blechman, Esquire
                                                            Scott E. Perwin, Esquire
                                                            Anna T. Neill, Esquire
                                                            Samuel J. Randall, Esquire
                                                            Brandon S. Floch, Esquire
                                                            Joshua B. Gray, Esquire
                                                            KENNY NACHWALTER, P.A.
                                                            1441 Brickell Avenue, Suite 1100
                                                            Miami, Florida 33131
                                                            Tel: (305) 373-1000
                                                            Fax: (305) 372-1861
                                                            E-mail: rarnold@knpa.com
                                                                     wblechman@knpa.com
                                                                     sperwin@knpa.com
                                                                     aneill@knpa.com
                                                                     srandall@knpa.com
                                                                     bfloch@knpa.com
                                                                     jgray@knpa.com

                                                            Counsel for Kroger Plaintiffs

615167.1

                                                  3
Case 2:16-md-02724-CMR Document 1207-1 Filed 01/28/20 Page 4 of 8
Case 2:16-md-02724-CMR Document 1207-1 Filed 01/28/20 Page 5 of 8
Case 2:16-md-02724-CMR Document 1207-1 Filed 01/28/20 Page 6 of 8
Case 2:16-md-02724-CMR Document 1207-1 Filed 01/28/20 Page 7 of 8
Case 2:16-md-02724-CMR Document 1207-1 Filed 01/28/20 Page 8 of 8
